Citation Nr: 1141779	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neurological residuals of injuries to the right and left arms, to include as due to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to September 1965.  Portions of his 201 file are associated with his claims folder and reflect that he is authorized to wear the Armed Forces Expeditionary Medal for the Vietnam Area of Operations while attached to and serving with Attack Squadron 23 onboard the USS MIDWAY (CVA41) during the periods of April 10, 1965 to May 10, 1965, from May 21, 1965 to June 28, 1965, and from July 22, 1965 to August 24, 1965.  He had reported for duty to commence a continuous tour of sea duty on the USS MIDWAY on March 21, 1964 so it remains unclear the nature of other sea duty other than the dates cited for the award.  His DD 214 reflects a period of 1 year and 5 days of overseas duty.  His MOS was as an AT-6610 (electronics technician). 

This appeal to the Board of Veterans' Appeals (the Board) is from actions taken by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge on Travel Board at the VARO in July 2008; a transcript is of record. 

The Board notes that the Veteran filed a claim of entitlement to service connection for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as above.


A VA Form 21-6789 is of record dated in October 2005 reflecting that the Veteran's appellate claim now pending is the original not an attempt to reopen an earlier claim, correcting the correspondence to him that he needed new and material evidence to reopen. 

In December 2008 and July 2009, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in May 2009 and March 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Issues raised during the course of the current appeal with regard to possible exposure to Agent Orange and current prostate problems as well as diabetes mellitus have not been addressed by the VARO. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with neurological residuals of injuries to the right and left arms that is etiologically related to or due to his active military service, to include herbicide exposure.


CONCLUSION OF LAW

Neurological residuals of injuries to the right and left arms was not incurred in or aggravated by the Veteran's active military service, to include herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for neurological residuals of injuries to the right and left arms, to include as due to herbicide exposure.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted above, in December 2008 and July 2009, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to associate all outstanding treatment and personnel records with the Veteran's claims folder as well as schedule the Veteran for a VA neurological examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran in November 2009 in order to identify all outstanding treatment records as well as the National Archives and Records Administration in February 2010 in order to obtain outstanding personnel records.  The Veteran's outstanding treatment records and personnel records pertaining to his neurological disability of the arms were thereafter associated with his claims folder.  Further, the Veteran was provided with VA neurological examinations in February 2009 and October 2010, and reports of the examinations were associated with his claims folder.  The Veteran's neurological disability claim was readjudicated via the May 2009 and March 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in March 2005, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

The Board is cognizant of the fact that that the Veteran was not provided notice with respect to the effective date element of his claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claim, element (1), veteran status, is not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial of service connection for the Veteran's claimed disability.  In other words, any lack of advisement as to those two elements is meaningless, because a disability rating and effective date were not assigned.  The Veteran's claim of entitlement to service connection for neurological residuals of injuries to the arms was denied based on elements (2), existence of a disability, and (3), connection between the Veteran's service and the claimed disability.  As explained above, he has received proper VCAA notice as to his obligations, and those of VA, with respect to these crucial elements.  Because as discussed below the Board is denying the Veteran's neurological disability claim, elements (4) and (5) remain moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in October 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a hearing before the undersigned in July 2008.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for neurological residuals of injuries to the left and right arms, to include as due to herbicide exposure.

Service connection for neurological residuals of injuries to the left and right arms

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims entitlement to service connection for neurological residuals of injuries to the left and right arms, which he contends is due to his military service, to include herbicide exposure.  However, the Board observes that the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a neurological disability associated with his arms.

The Board notes that the Veteran was afforded a VA examination for his claimed neurological disability associated with his arms in October 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a neurological disability of the arms.  He specifically noted that "Exam reveals no sensory impairment to sharp/dull testing in either upper extremity.  [The Veteran] has no motor impairment with normal muscle strength at 5/5 in the biceps, triceps, wrist extensors and flexors of both upper extremities.  He has no muscle atrophy.  His DTRs are 1+ in the triceps, biceps, and brachioradialis tendons bilaterally."  The VA examiner thereafter reported "Feared complaint in a [V]eteran whom no physical signs of pathology are found."    

The October 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that there is no competent and probative evidence contrary to the findings of the VA examiner with respect to a diagnosis of neurological residuals of injuries to the left and right arms.     

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain neurological symptoms in his arms, such as numbness and tingling.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including numbness and tingling), as a lay person is not competent to associate any of his claimed symptoms to a neurological disability of the arms.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of neurological residuals of injuries to the left and right arms to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current neurological disability of the arms.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a current diagnosis of neurological residuals of injuries to the left and right arms, a current disability is not shown, and the Veteran's claim fails on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for neurological residuals of injuries to the left and right arms.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for neurological injuries to the left and right arms, to include as due to herbicide exposure, is denied.


REMAND

Service connection for an acquired psychiatric disorder

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran was afforded a VA psychological examination in January 2011.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the January 2011 examiner conducted an interview of the Veteran, reviewed the claims file, and conducted a complete psychological examination.  After considering the foregoing, the examiner diagnosed the Veteran with anxiety and depression, not otherwise specified (NOS).  She thereafter stated that "[t]he etiology of [the Veteran's] symptoms of anxiety and depression cannot be made without resorting to mere speculation..."  Thereafter, the examiner noted the Veteran does not have PTSD, and that he reported no evidence of clinically significant distress or impairments (social, occupational or functioning in any other important area) due to his symptoms of anxiety or depression.  

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based her conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the Veteran's reported inservice stressors including him witnessing a friend on board the USS MIDWAY be blown off the ship as well as the firing of guns while he was on the ship and when he was locked in a water-tight section of the ship with several other seamen.  As outlined above, however, after stating that any opinion regarding etiology would be speculation the examiner also reported that the Veteran did not report any evidence of clinically significant distress or impairments due to his symptoms of anxiety or depression.  It is uncertain whether the examiner was attempting to indicate that because the Veteran did not evidence this impairment, that his anxiety and depression is not related to his military service.  Finally, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the January 2011 opinion is inadequate as regards the acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA psychologist who examined the Veteran for his acquired psychiatric disorder in January 2011.  The examiner should again review the Veteran's claims file and provide an opinion as whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current anxiety and depression is etiologically related to his period of military service.
  
The examiner should indicate in her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the psychologist determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


